

116 S2937 IS: Treating Workers with Dignity Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2937IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Schatz (for himself, Mr. Booker, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to require employers to allow employees to take meal,
			 medical, and restroom breaks, and for other purposes.
	
 1.Short titleThis Act may be cited as the Treating Workers with Dignity Act of 2019.
		2.Required breaks for employees
 (a)In generalThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by inserting after section 7 (29 U.S.C. 207) the following:
				
					8.Required breaks for employees
						(a)Meal breaks
 (1)In generalExcept as provided in subsection (d), no employer shall employ any employee, who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce, for a period of 6 hours without allowing the employee to take a break of not less than 30 minutes during such period in which the employee is able to consume a meal.
							(2)Payment
 (A)In generalExcept as provided in subparagraph (B), an employer shall not be required to compensate an employee for a break required under paragraph (1).
 (B)Paid breaksIn the case in which an employer employs an employee during the employee's required break under paragraph (1), the employer shall compensate the employee for the employment during such break at a rate, for the full period of the required break, that is not less than one and one-half times the regular rate at which the employee is employed by the employer.
								(b)Medical breaks
 (1)In generalAn employer shall compensate an employee, who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce, for any short-duration break that the employee is required to take due to a medical condition documented by a medical professional.
 (2)Rate of compensationCompensation described in paragraph (1) shall be at the regular rate at which the employee is employed by the employer.
							(c)Restroom breaks
 (1)In generalNo employer shall employ any employee, who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce, for a period of 4 hours without allowing the employee to take a reasonable break during such period to utilize the nearest functioning and accessible restroom.
 (2)Rate of compensationAn employer shall compensate an employee described in paragraph (1) for a break described in such paragraph at the regular rate at which the employee is employed by the employer.
 (d)Collective bargaining agreements; State lawsThe requirements under this section— (1)shall not supercede any provision in a collective bargaining agreement; and
 (2)shall not preempt any State law that provides greater protections for employees than the protections under this section..
			(b)Enforcement
 (1)Prohibited actSection 15(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)) is amended— (A)in paragraph (5), by striking the period and inserting ; and; and
 (B)by adding at the end the following:  (6)to violate any provision of section 8..
 (2)PenaltiesSection 16 of such Act (29 U.S.C. 216) is amended— (A)in subsection (b), by inserting Any employer who violates the provisions of section 8 shall be liable for such legal or equitable relief as may be appropriate to effectuate the purposes of such section. after the third sentence;
 (B)in subsection (c), by adding at the end the following: The authority and requirements described in this subsection shall also apply with respect to a violation of section 8, as appropriate, and the employer shall be liable for such legal or equitable relief as may be appropriate to effectuate the purposes of such section.; and
 (C)in subsection (e)(2), by striking section 6 or 7, relating to wages, and inserting section 6, 7, or 8, relating to wages or breaks,. (3)Statute of limitationsSection 6 of the Portal-to-Portal Act of 1947 (29 U.S.C. 255) is amended, in the matter preceding subsection (a), by inserting (and any cause of action to enforce section 8 of such Act) after under the Fair Labor Standards Act of 1938, as amended.
 (c)Conforming amendmentSection 10 of the Fair Labor Standards Act of 1938 (29 U.S.C. 210) is repealed.